Exhibit 10.13
FOURTH AMENDMENT TO THE
PAYLESS SHOESOURCE, INC. 401(k) PROFIT SHARING PLAN
          WHEREAS, Payless ShoeSource, Inc. (“Company”) previously adopted the
Payless ShoeSource, Inc. 401(k) Profit Sharing Plan (“Plan”); and
          WHEREAS, the Company reserved the right to amend the Plan pursuant to
Section 18.01 thereof; and
          WHEREAS, effective February 26, 2009, the Company desires to amend the
Plan to reflect a new Company Matching Contribution formula;
          NOW, THEREFORE, effective February 26, 2009, the Plan is amended as
follows:
1. Replace Section 3.02 with the following language

3.02   Amount of Company Matching Contribution. The Company shall, in its
discretion, contribute to the Trust, as of the end of each Plan Year, a total
combined amount as to this Plan and the Payless ShoeSource, Inc. Profit Sharing
Plan for Puerto Rico Associates (“Puerto Rico Plan”) equal to up to 21/2% or
more of its Net Profits, until determined otherwise by the Board of Directors,
in the form of a Company Matching Contribution. Such Company Matching
Contributions may be made by an Employer, rather than by the Company, as to that
Employer’s participating Associates. The total amount of such contribution shall
be allocated in proportion to the amount that each Member’s Contributions under
Sections 4.01(a) and 4.01(b) for such Plan Year, up to a total of 5% of such
Member’s Pay, bears to the total amount of all Member Contributions up to 5% of
such Members’ Pay. Such Company Matching Contribution shall be determined and
paid to the Trustee as soon as practicable after the close of each Fiscal Year.
Notwithstanding the above, prior to January 1, 2009, the amount of any “employer
matching contribution” the Company or an Employer determines to contribute for
Plan Year 2008 for any Member who was employed by Collective Licensing
International LLC as of December 31, 2008, may be contributed to the Trust as of
January 1, 2009 or as soon as practicable after the close of the Company’s
Fiscal Year. For this purpose, the term “employer matching contribution” shall
have such meaning as set forth in the Collective Licensing International LLC
401(k) Plan (“CLI Plan”) in effect on December 31, 2008. Eligibility for such
“employer matching contribution” shall be determined based upon the rules in
effect under the CLI Plan on December 31, 2008. Notwithstanding any of the
above, for Plan Year 2009, and pursuant to Section 3.03 below, any Member whose
employment terminates between January 1st and February 25th during the 2009 Plan
Year by reason of Retirement, death or Disability, shall be entitled to a
minimum guaranteed Company Matching Contribution of $.25 per $1.00 of Member
Contributions up to 5% of Pay in accordance with the Plan terms then in effect.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by a duly authorized individual this 26th day of February, 2009.

              PAYLESS SHOESOURCE, INC.
 
       
 
  By:   /s/ Betty Click 
 
       
 
  Name:   Betty Click 
 
       
 
  Title:   Senior Vice President—Human Resources 
 
       

2